Citation Nr: 9924160	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-04 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for left knee 
chondromalacia patella.

2.  Entitlement to a compensable evaluation for left ankle 
chip fracture.

3.  Entitlement to a compensable evaluation for left hip 
arthritis.

4.  Entitlement to a compensable evaluation for right small 
finger fracture.

5.  Entitlement to a compensable evaluation for right wrist 
fracture.

6.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1959 to July 
1967, from November 1967 to May 1968, from July 1969 to July 
1972, and from February 1975 to July 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefits sought on 
appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left knee, left ankle, left hip, right 
finger and right wrist disabilities are shown to be 
asymptomatic and are not shown to be productive of 
ascertainable functional impairment.  

3.  The veteran's multiple noncompensable service-connected 
disabilities are not of such a character as to clearly 
interfere with normal employability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for left knee 
chondromalacia patella have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4-4.14, 4.71a, 
Diagnostic Code 5257 (1998).

2.  The criteria for a compensable evaluation for left ankle 
chip fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 4.71a, 
Diagnostic Code 5299-5271 (1998).

3.  The criteria for a compensable evaluation for left hip 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5003 
(1998).

4.  The criteria for a compensable evaluation for small right 
finger fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 
5227 (1998).

5.  The criteria for a compensable evaluation for right wrist 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 4.71a, Diagnostic 
Code 5299-5215 (1998).

6.  The requirements for a 10 percent evaluation based on 
multiple noncompensable service-connected disabilities have 
not been met.  38 C.F.R. § 3.324 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board finds that the veteran's claims are 
plausible and capable of substantiation and are therefore 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  A claim that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 
Vet.App. 337, 381 (1994); Procelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist as required under 38 C.F.R. § 
5107(a).

I.  Increased Evaluations - Rating Schedule

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

A.  Left Knee Chondromalacia Patella

The veteran contends that the evaluation assigned his left 
knee disability does not adequately reflect the severity of 
his left knee symptomatology.  The veteran's representative 
contends that a compensable evaluation is warranted.

Service connection was granted for the veteran's left knee 
disability by a May 1979 rating decision and a 10 percent 
evaluation was assigned.  A March 1987 rating decision 
reduced the evaluation to noncompensable.  At that time the 
veteran requested that his evaluation be reduced and 
submitted a report of an examination performed by Michael 
Eaton, M.D., which concluded with an impression of no 
apparent left knee disability.  The veteran filed a claim for 
an increased evaluation in August 1997, and appealed a 
February 1998 rating decision that continued the 
noncompensable evaluation. 

Under Diagnostic Code 5257, slight impairment of the knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment of the knee, and a 30 percent 
evaluation requires severe impairment of the knee.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under Diagnostic 
Code 5260 a noncompensable evaluation is for assignment when 
flexion of the knee is limited to 60 degrees, a 10 percent 
evaluation when limited to 45 degrees, and a 20 percent 
evaluation when flexion is limited to 30 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Also, under 
Diagnostic Code 5261 a noncompensable evaluation is for 
assignment when extension of the knee is limited to 5 
degrees, a 10 percent evaluation when limited to 10 degrees, 
and a 20 percent evaluation when extension is limited to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Board finds that the clinical findings of record do not 
reveal a left knee disability picture that warrants a 
compensable evaluation.  During a VA examination in October 
1997, the examiner noted no clinical abnormalities of the 
left knee.  Rather, he diagnosed a history of trauma to the 
left knee dating to 1958, status post surgical excision of 
cartilage and a bone chip to the left knee in 1979, and an 
unremarkable radiographic examination.  Motion of the knee 
was described as from 0 degrees of extension to 110 of 
flexion.  Inasmuch as the veteran's left knee disability is 
not manifested by slight recurrent subluxation or lateral 
instability, or limitation of motion to a compensable degree, 
and has been shown to be asymptomatic, the criteria for a 
compensable evaluation have not been met.  

B.  Left Ankle Chip Fracture

The veteran contends that the evaluation assigned his left 
ankle disability does not adequately reflect the severity of 
his left ankle symptomatology.  The veteran's representative 
contends that a compensable evaluation is warranted.

A noncompensable evaluation for the veteran's left ankle 
disability has been in effect since July 1983.  The veteran 
filed a claim for an increased evaluation in August 1997, and 
appealed a February 1998 rating decision that continued the 
noncompensable evaluation under Diagnostic Code 5271.  Under 
this code a 10 percent evaluation is warranted when there is 
moderate limited motion of the ankle.  A 20 percent 
evaluation is warranted when there is marked limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board finds that the clinical findings of record do not 
reveal a left ankle disability picture that warrants a 
compensable evaluation.  The October 1997 VA examiner noted 
no clinical left ankle abnormalities.  Rather, he diagnosed a 
remote left ankle sprain and an unremarkable radiographic 
examination.  Inasmuch as the veteran's left ankle disability 
is not manifested by moderate limited motion and has been 
shown to be asymptomatic, the criteria for a compensable 
evaluation under Diagnostic Code 5271 have not been met.  

C.  Left Hip Arthritis

The veteran contends that the evaluation assigned his left 
hip disability does not adequately reflect the severity of 
his left hip symptomatology.  The veteran's representative 
contends that a compensable evaluation is warranted.

A noncompensable evaluation for the veteran's left hip 
disability has been in effect since July 1983.  The veteran 
filed a claim for an increased evaluation in August 1997, and 
appealed a February 1998 rating decision which continued the 
noncompensable evaluation under Diagnostic Codes 5253.  Under 
Diagnostic Code 5253, a 10 percent evaluation is warranted 
for impairment of the thigh, limitation of rotation, cannot 
toe-out more than 15 degrees, affected leg.  Also, a 10 
percent evaluation is contemplated when flexion of the thigh 
is limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5252.

The Board finds that the clinical findings of record do not 
reveal a left hip disability picture that warrants a 
compensable evaluation.  The October 1997 VA examiner noted 
no clinical left hip abnormalities and rotation to 50 
degrees.  Flexion was to 120 degrees.  As well, he diagnosed 
a history of left hip arthritis and an unremarkable 
radiographic examination.  Inasmuch as the veteran's left hip 
disability is not manifested by limitation of rotation or 
flexion, the veteran can toe-out more than 15 degrees, and 
there is no x-ray evidence of arthritis, the criteria for a 
compensable evaluation have not been met.  

D.  Right Small Finger Fracture

The veteran contends that the evaluation assigned his right 
small finger fracture does not adequately reflect the 
severity of his right finger symptomatology.  The veteran's 
representative contends that a compensable evaluation is 
warranted.

A noncompensable evaluation for the veteran's right finger 
disability has been in effect since July 1983.  The veteran 
filed a claim for an increased evaluation in August 1997, and 
appealed a February 1998 rating decision that continued the 
noncompensable evaluation under Diagnostic Code 5227.  Under 
this code, ankylosis of any finger other than the middle, 
index or thumb warrants a noncompensable evaluation.  
Extremely unfavorable ankylosis is to be rated as amputation 
under separate codes.  See 38 C.F.R. § 4.71, Diagnostic Code 
5227.

The Board finds that the clinical findings of record do not 
reveal a right finger disability picture that warrants a 
compensable evaluation.  The October 1997 VA examiner noted 
no clinical right finger abnormalities.  Rather, he diagnosed 
a normal examination of the right fingers, remote trauma to 
the right small finger by history, and an unremarkable 
radiographic examination.  Inasmuch as the veteran's right 
finger disability is not manifested by extremely unfavorable 
ankylosis and has been shown to be asymptomatic, the criteria 
for a compensable evaluation have not been met.

E.  Right Wrist Fracture

The veteran contends that the evaluation assigned his right 
wrist disability does not adequately reflect the severity of 
his right wrist symptomatology.  The veteran's representative 
contends that a compensable evaluation is warranted.

A noncompensable evaluation for the veteran's right wrist 
disability has been in effect since July 1983.  The veteran 
filed a claim for an increased evaluation in August 1997, and 
appealed a February 1998 rating decision that continued the 
noncompensable evaluation under Diagnostic Code 5215, by 
analogy.  Under this code, a 10 percent evaluation is 
warranted for limitation of motion of the wrist, with palmar 
flexion limited in line with the forearm or dorsiflexion less 
than 15 degrees.

The Board finds that the clinical findings of record do not 
reveal a right wrist disability picture that warrants a 
compensable evaluation.  The October 1997 VA examiner noted 
no clinical right wrist abnormalities, with palmar flexion to 
80 degrees and dorsiflexion to 70 degrees.  Rather, he 
diagnosed a normal examination of the right wrist, remote 
trauma to the right wrist by history, and an unremarkable 
radiographic examination.  Inasmuch as the veteran's right 
wrist disability is not manifested by palmar flexion limited 
in line with the forearm or dorsiflexion less than 15 
degrees, and has been shown to be asymptomatic, the criteria 
for a compensable evaluation under Diagnostic Code 5215 have 
not been met.

II.  Evaluation Under 38 C.F.R. § 3.324

The provisions of 38 C.F.R. § 3.324 provide that whenever a 
veteran is suffering from two or more separate permanent 
service-connected disabilities of such character as to 
interfere clearly with normal employability, even though none 
of the disabilities may be of compensable degree under the 
1945 Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  See 38 C.F.R. § 3.324.  
In the instant case, the evidence shows that the veteran's 
service-connected disabilities are currently asymptomatic and 
are not productive of any functional impairment.  The veteran 
has not submitted any evidence establishing that they 
interfere with normal employability.  Accordingly, he is not 
entitled to a 10 percent evaluation pursuant to 38 C.F.R. 
§ 3.324.



III.  Conclusion

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 
55-56 (1990).


ORDER

A compensable evaluation for left knee chondromalacia patella 
is denied.

A compensable evaluation for left ankle chip fracture is 
denied.

A compensable evaluation for left hip arthritis is denied.

A compensable evaluation for right small finger fracture is 
denied.

A compensable evaluation for right wrist fracture is denied.

A 10 percent evaluation based on multiple, noncompensable, 
service-connected disabilities is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

